Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  July 1, 2015                                                                     Robert P. Young, Jr.,
                                                                                              Chief Justice

  150039                                                                            Stephen J. Markman
                                                                                        Mary Beth Kelly
                                                                                         Brian K. Zahra
                                                                                 Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein,
  In re:                                                                                           Justices
                                                                SC: 150039
  HONORABLE BRENDA K. SANDERS                                   JTC: Formal Complaint
  Judge, 36th District Court                                         No. 95
  Detroit, Michigan
  BEFORE THE JUDICIAL TENURE COMMISSION

  ____________________________________________/

        On order of the Court, the Judicial Tenure Commission having issued a Decision
  and Recommendation, and the Respondent 36th District Court Judge Brenda K. Sanders
  having withdrawn her petition to reject or modify the Commission’s Decision and
  Recommendation, we accept in part the recommendation of the Judicial Tenure
  Commission.     With respect to Count I of the Formal Complaint, we accept the
  determination that the Respondent suffers from a mental disability that prevents the
  performance of her judicial duties.    As a result, we ORDER that the Respondent
  be removed from office.

         In December 2013, Respondent sent a letter to U.S. Attorney Barbara McQuade,
  requesting an investigation into certain events that occurred at the 36th District Court.
  She alleged that two judges had died under mysterious circumstances and that a
  newspaper tried to name her as a suspect in the deaths, that the Republican Party and this
  Court were involved in having her evicted from her residence, that this Court and the
  Judicial Tenure Commission had been engaged in a constant attempt to slander and
  defame her name, that she had been “medically harmed” because her doctors had been
  influenced by her employer, and that her “e-mail accounts, bank accounts, cell phones,
  etc. have been hacked and are currently being tracked.” Respondent also noted that she
  feared for her safety, that she possessed a concealed weapon permit, and that she legally
  carried a weapon. Additionally, Respondent failed to cooperate in the scheduling of an
  independent psychiatric examination, including disobeying an order of this Court that she
  undergo such an examination. A board certified psychiatrist concluded that, due to her
  delusions, Respondent could not interpret reality correctly and could not make rational
  decisions. The psychiatrist opined that Respondent’s “insight and judgment are too
  impaired because of her delusions, to render opinions not only in court but elsewhere, but
  particularly in court as a judge.”

           On that count, we adopt the conclusions of the Judicial Tenure Commission:

                                             ***
                                                                                         2

      The Commission concludes that the Examiner has established by a
      preponderance of the evidence that Respondent suffers from a mental
      disability that prevents the performance of her judicial duties, as set forth in
      Count I of the Amended Formal Complaint. Mich Const 1963, art VI, §30;
      MCR 9.205(B). This conclusion is supported by Dr. Norman Miller’s
      opinion that Respondent suffers from a psychotic disorder that affects her
      ability to interpret reality and make rational judgments.

                                           ***

      Respondent’s conduct breached the standards of judicial conduct, and she is
      responsible for the following:

      a.    Mental disability that prevents the performance of judicial duties,
      Michigan Constitution of 1963, as amended, Article 6, Section 30 and
      MCR 9.205(B).

       We also accept the determination that the Respondent committed misconduct as
described in Counts III and IV of the Formal Complaint. As we conduct our de novo
review of this matter, in particular the recommended sanction pertaining to the findings
of misconduct, we are mindful of the standards set forth in In re Brown, 461 Mich 1291,
1292-1293 (2000). We adopt the findings and conclusions of the Judicial Tenure
Commission. Respondent at all relevant times was a judge of the 36th District Court. In
September 2013 Respondent falsely told her employer that she required a long-term
medical leave of absence due to imminent knee surgeries. Although the medical leave
was granted, the surgeries were never performed. Respondent made numerous
intentional misrepresentations to the Judicial Tenure Commission regarding her medical
condition and efforts to treat it, including efforts to schedule an independent medical
examination. She also made false statements to the Commission regarding the
scheduling of an independent psychiatric examination. Respondent also made false
statements in pleadings filed in federal court and in the 36th District Court.

      The standards set forth in Brown are also being applied to the following
conclusions of the Judicial Tenure Commission, which we adopt as our own:


             [T]he Commission concludes that the Examiner has established by a
      preponderance of the evidence a factual basis for the allegations set forth in
      Counts III and IV of the Amended Formal Complaint. A preponderance of
      the evidence at the formal hearing showed that Respondent failed to
      cooperate with the Commission in its investigation, and that Respondent
      made intentional misrepresentations to the Commission, to her employer,
      and to courts in which she was involved in litigation.
                                                                               3

      Respondent’s conduct breached the standards of judicial conduct,
and she is responsible for the following:

                                     ***

      b.    Misconduct in office, as defined by the Michigan Constitution
            of 1963, as amended, Article 6, Section 30 and MCR 9.205;

      c.    Conduct clearly prejudicial to the administration of justice, as
            defined by the Michigan Constitution of 1963, as amended,
            Article 6, Section 30 and MCR 9.205;

      d.    Failure to establish, maintain, enforce, and personally observe
            high standards of conduct so that the integrity and
            independence of the judiciary may be preserved, contrary to
            MCJC, Canon 1;

      e.    Irresponsible or improper conduct that erodes public
            confidence in the judiciary, in violation of MCJC, Canon 2A;

      f.    Conduct involving impropriety and              appearance    of
            impropriety, contrary to MCJC, Canon 2A;

      g.    Failure to respect and observe the law and to conduct oneself
            at all times in a manner which would enhance the public’s
            confidence in the integrity and impartiality of the judiciary
            contrary to the Code of Judicial Conduct, Canon 2B;

      h.    Conduct that is contrary to justice, ethics, honesty or good
            morals, contrary to MCR 9.104(3);

      i.    Conduct that violates the standards or rules of professional
            conduct adopted by the Supreme Court, contrary to MCR
            9.104(4);

      j.    Conduct that is prejudicial to the proper administration of
            justice,   in     violation      of     MCR       9.104(1);
                                                                                                                4




               k.    Conduct that exposes the legal profession or the courts to
                     obloquy, contempt, censure, or reproach, contrary to MCR
                     9.104(2);

               l.    Failure to submit to a mental examination requested by the
                     Commission and ordered by the Michigan Supreme Court, in
                     violation of MCR 9.207(E).

       After reviewing the recommendation of the Judicial Tenure Commission, the
standards set forth in Brown, and the above findings and conclusions, we ORDER that for
the misconduct described in Counts III and IV of the Formal Complaint, the Honorable
Brenda K. Sanders be removed from office.

      We also find that under the unique circumstances of this case an award of costs
under MCR 9.205(B) would not be appropriate.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2015
       a0624
                                                                              Clerk